Citation Nr: 1744134	
Decision Date: 10/03/17    Archive Date: 10/13/17

DOCKET NO.  07-00 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

Entitlement to an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and bipolar disorder, to include as secondary to a service-connected spine disability and neck scar.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel


INTRODUCTION

The Veteran had active service from February 1977 to July 1978.
This matter comes before the Board of Veterans' Appeals (Board) from an October 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

The Veteran's claims file is a "paperless" claims file.  All records in the Veteran's case are maintained in Virtual VA and Veterans Benefits Management System (VBMS).

By way of background, the Veteran was denied service connection for a cervical spine disability in October 1979 and bipolar in January 2003.  In April 2005, the Veteran then filed claims to reopen service connection for bipolar disorder, PTSD, and a cervical spine disability.  An October 2005 rating decision denied reopening the claims of service connection for a cervical spine disability and bipolar disorder, and denied service connection for PTSD.  The Veteran properly perfected an appeal of this decision to the Board.  In its initial March 2010 decision, the Board remanded the issues of reopening a claim for service connection for bipolar disorder and service connection for PTSD, and denied reopening of the claim of service connection for a cervical spine disability. 

Subsequently, a July 2010 order of the United States Court of Appeals for Veterans Claims (Court) implemented a July 2010 Joint Motion for Remand, vacating and remanding that portion of the March 2010 Board decision that denied reopening of the claim of service connection for a cervical spine disability.  The Board then reopened and remanded the cervical spine claim in April 2010, along with the issues remanded in the March 2010 decision.  The issues were subsequently returned to the Board, and remanded again in January 2013, with the bipolar disorder and PTSD being combined into a single issue, and the issue of reopening of the bipolar disorder claim not being addressed.  In August 2015, the Board reopened the Veteran's claim for service connection for bipolar disorder.  Therefore, the issue of service connection for PTSD and bipolar disorder, on the merits are now before the Board.  The issue of entitlement to service connection for degenerative arthritis of the spine was granted by the RO in an April 2016 rating decision.  This was considered a full grant of benefits and the issue involving the spine is no longer before the Board.
When this case was most recently before the Board in August 2015, it was remanded for further development.  It is now before the Board for further appellate action.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was most recently provided a VA psychiatric examination in September 2015.  The September 2015 examiner concluded that the Veteran had a diagnosis of opioid use disorder and did not meet the DSM-5 diagnostic criteria for bipolar disorder at that time but did not explain whether the Veteran had a diagnosis for bipolar disorder at any time during the appeal period.  The examiner also opined that the Veteran did not meet the DSM-5 diagnostic criteria for PTSD.  Although the examiner used DSM-5 in his analysis, the examiner did not determine whether the Veteran had bipolar disorder or PTSD under DSM IV.  As the Veteran filed his claim in April 2005 and DSM-5 was published on May 18, 2013, the examiner must determine the Veteran's diagnoses during the entire appeal period using both the DSM-IV and DSM-5 criteria. 

Although medical records show that the Veteran has a history of opioid use disorder, several VA and private treatment records show diagnoses of bipolar disorder and PTSD throughout the appeal period.  For instance, the Veteran was hospitalized in 2009 and 2010 and the discharge diagnoses were bipolar disorder and PTSD.  An October 2013 VA treatment record noted that he was hospitalized for manic episodes of bipolar disorder at the local VAMC.  A March 2014 treatment record noted that his license was suspended due to bipolar disorder.  In January 2015, the Veteran was admitted for inpatient treatment with the admitted diagnoses of opioid use disorder and bipolar disorder, with current episodes mixed.  For this reason, the Board finds that an opinion is needed to determine the Veteran's psychiatric diagnoses throughout the appeal period.   

Accordingly, the case is REMANDED for the following action:

1.  Obtain all recent VA treatment records since March 2015 and associate them with the claims file.  All records/responses received must be associated with the electronic claims file.  

2.  After undertaking the development listed above to the extent possible, return the claims file to the provider who conducted the September 2015 examination, if available, for an addendum addressing the Veteran's claimed psychiatric disability.  The examiner should be requested to review the file and his examination report.  

The examiner should answer the following questions:

(a) What are the Veteran's acquired psychiatric diagnoses during the appeal period, since April 2005?  Please determine the diagnoses by using both the DSM-IV criteria and the DSM 5 criteria.

(b) Is it at least as likely as not (a fifty percent probability or greater) that the acquired psychiatric disorder was caused by:

(1) the spine disability?

(2) the neck scar?

(c) If the spine disability or scar did not cause the acquired psychiatric disorder, is it at least as likely as not (a fifty percent probability or greater) that the acquired psychiatric disorder, including bipolar disorder and PTSD, was aggravated (permanently worsened beyond its natural progression) by:

(1) the cervical spine disability?

(2) the neck scar?

If aggravation is found, please identify to the extent possible, the baseline level of disability prior to aggravation and determine what degree of additional impairment is attributable to aggravation of the psychiatric disorder by the service-connected disability.

(d) If not, is it at least as likely as not (a fifty percent probability or greater) that the Veteran's acquired psychiatric disorder, including bipolar disorder and PTSD, is otherwise related to his active duty service?

A detailed rationale for the opinion must be provided.  The examiner should address the significance of the March 2010 VA psychiatrist's letter indicating a diagnosis of PTSD based on the Veteran's in-service fall and suggesting that the bipolar disorder is the result of a traumatic brain injury (TBI).  

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).
The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as against it.

3. Thereafter readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case (SSOC) which addresses all evidence associated with the claims file since the last statement of the case.  The Veteran and his representative should be afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




